EXHIBIT 10.3


EXECUTION COPY
 
INTERCREDITOR AND SUBORDINATION AGREEMENT
 
THIS INTERCREDITOR AND SUBORDINATION AGREEMENT, dated as of May 30, 2008 (this
“Agreement”) by and among NPIL Pharma Inc., a Delaware corporation (together
with any successor or assigns thereof or any subsequent holder of the
Subordinated Obligations referred to below, the “Subordinated Lender”), RXELITE,
INC., a Delaware corporation (the “Company”), each subsidiary of the Company
listed on the signature pages hereto (each a "Guarantor" and collectively, the
"Guarantors"; together with the Company and their respective successors and
assigns (including any trustee or debtor-in-possession for or of any such
Person), being collectively, the “Obligors” and each an “Obligor”), and
CASTLERIGG MASTER INVESTMENTS LTD., a British Virgin Islands company, in its
capacity as collateral agent (in such capacity, together with any successors or
assigns, the “Senior Agent”) for the Senior Creditors under the Senior
Transaction Documents (as such terms are defined below).
 
The parties hereto hereby agree as follows:
 
1. Definitions. Unless otherwise defined herein, terms defined in the Senior
Notes or the Securities Purchase Agreement (each as defined below) and used
herein shall have the meanings given to them in the Senior Notes and the
Securities Purchase Agreement. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
section references are to this Agreement unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms. In addition, the following terms shall
have the following meanings:
 
“Bankruptcy Code”: United States Bankruptcy Code (11 U.S.C. § 101 et seq.), as
amended from time to time.
 
“Collateral”: collectively, any and all property from time to time subject to
security interests or liens to secure payment or performance of the Senior
Obligations or the Subordinated Obligations.
 
“Company”: has the meaning set forth in the preamble to this Agreement. 
 
“Insolvency Event”: (a) any Obligor or any of its Subsidiaries commencing any
case, proceeding or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (ii) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or any Obligor or any of its Subsidiaries making a general
assignment for the benefit of its creditors; or (b) there being commenced
against any Obligor or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (a) above; or (c) there being commenced
against any Obligor or any of its Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets; or (d) any
Obligor or any of its Subsidiaries taking any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (a), (b) or (c) above; or (e) any Obligor or any of its
Subsidiaries is generally not paying, or being unable to pay, or admitting in
writing its inability to pay, its debts as they become due.
 
 
 

--------------------------------------------------------------------------------

 
 
“Insolvency Proceeding” : any case, proceeding or other action of the type
described in the definition of Insolvency Event.
 
“Obligor” and “Obligors”: have the respective meanings set forth in the preamble
to this Agreement.
 
“Postpetition Interest”: any interest or entitlement to fees or expenses that
accrues after the commencement of any Insolvency Proceeding, whether or not such
interest or fees are allowed or allowable as a claim in such proceeding.
 
“Securities Purchase Agreement”: that certain Securities Purchase Agreement,
dated as of December 31, 2007 by and among the Company and the Buyers, as the
same may be amended, restated, replaced, modified or supplemented from time to
time, including, without limitation, amendments, modifications, supplements,
restatements and/or replacements thereof giving effect to increases, renewals,
extensions, refundings, deferrals, restructurings, replacements or refinancings
of, or additions to, the arrangements provided in any such Securities Purchase
Agreement (whether provided by the original Senior Creditor, successors to the
Senior Creditors or any other buyers). Reference herein to the Securities
Purchase Agreement shall be deemed to mean and include any and all documentation
executed and/or delivered in connection with any refinancings or reconstitutions
of the Securities Purchase Agreement.
 
“Senior Agent” has the meaning set forth in the preamble to this Agreement.
 
“Senior Creditor” any "Buyer" (as such term is defined in the Securities
Purchase Agreement) or any other holder of the Senior Notes, the Senior Agent,
and/or any other provider of any other financial accommodations under the Senior
Transaction Documents, in each case, together with any successors or assigns
thereof, and “Senior Creditors” shall mean all such institutions collectively;
provided, that references herein to Senior Creditors shall mean and include any
replacement agents, holders of the Senior Notes or other providers of other
financial accommodations in connection with any refinancing or reconstitution of
the Senior Obligations.
 
“Senior Default”: any default or event of default which would result in the
Senior Obligations becoming, or permit the holders of any of the Senior
Obligations to declare the Senior Obligations (or any of them) to be, due and
payable prior to their stated maturity date or require the Obligors or any
Subsidiary thereof to repurchase such Senior Obligations prior to their stated
maturity date, or any event or condition which with the giving of notice or
passage of time would become any such default or event of default.
 
“Senior Notes”: means the "Notes" as such term is defined in the Securities
Purchase Agreement and any other note from time to time made by the Company in
favor of the Senior Creditors evidencing the Senior Obligations, in each case,
as the same may be amended, restated or otherwise modified in accordance with
the terms hereof (together with any extensions, reissuances, increases or
renewals thereto or thereof). Reference herein to Senior Notes shall be deemed
to mean and include any promissory notes or similar documents executed and/or
delivered in connection with any refinancings or reconstitutions of the Senior
Transaction Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
“Senior Obligations”: all obligations (including, without limitation, the due
performance and observance by each Obligor of all of its other obligations from
time to time existing in respect of any of the Transaction Documents) and
liabilities of whatever kind or nature owing by any of the Obligors and/or their
Subsidiaries to the Senior Agent or any of the other Senior Creditors under or
pursuant to this Agreement and any of the Senior Transaction Documents
(including, without limitation, in respect of interest accruing at any default
rate and any Postpetition Interest), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, whether
arising under, out of, or in connection with, the Securities Purchase Agreement,
the Senior Notes, this Agreement, the other Senior Transaction Documents or any
other document made, delivered or given by any Obligor, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Senior Agent and Senior Creditors that are
required to be paid by the Obligors pursuant to the terms of the Securities
Purchase Agreement, this Agreement or any other Senior Transaction Document, and
all professionals fees in connection with the administration of any Insolvency
Proceeding involving any Obligor, whether or not allowed or allowable as a claim
in any such proceeding).
 
“Senior Security Documents”: all documents and instruments (including, any
guarantees made in favor of the Senior Agent), now existing or hereafter
arising, which create or purport to create a security interest in property to
secure payment or performance of the Senior Obligations, in each case, as
amended, restated or otherwise modified from time to time, together with any
similar agreements executed in connection with any refinancing of the Senior
Obligations. Reference herein to Senior Security Documents shall be deemed to
mean and include any and all such documentation executed and/or delivered in
connection with any refinancings or reconstitutions of the Senior Transaction
Documents.
 
“Senior Termination Date”: the date on which all Senior Transaction Documents
and all obligations of the Senior Agent and the other Senior Creditors to make
any financial accommodations under any and all Senior Transaction Documents are
irrevocably terminated and all of the Senior Obligations are paid in full in
cash.
 
“Senior Transaction Documents”: the Securities Purchase Agreement, the Senior
Notes, the Senior Security Documents and all other instruments, documents and
agreements that from time to time evidence the Senior Obligations and/or are
executed and/or delivered by the Obligors or any of their Subsidiaries in
connection therewith, in each case, as the same may be amended, modified or
supplemented from time to time, including, without limitation, amendments,
modifications, supplements and restatements thereof giving effect to increases,
renewals, extensions, refundings, deferrals, restructurings, replacements or
refinancings of, or additions to, the arrangements provided in such Senior
Transaction Documents (whether provided by the original Senior Creditors,
successors to the Senior Creditors or other lenders). Reference herein to Senior
Transaction Documents shall be deemed to mean and include any and all
documentation executed and/or delivered in connection with any refinancings or
reconstitutions of the Senior Transaction Documents.
 
 
3

--------------------------------------------------------------------------------

 
 
“Subordinated Credit Agreement”: that certain Loan and Security Agreement dated
as of May 30, 2008 by and between the Company and the Subordinated Lender, as
the same may be amended, restated, replaced, modified or supplemented from time
to time in accordance with the terms hereof. Reference herein to the
Subordinated Credit Agreement shall be deemed to mean and include any and all
documentation executed and/or delivered in connection with any refinancings or
reconstitutions of the Subordinated Credit Agreement.
 
“Subordinated Guaranty”: any guaranty, keep well agreement, hypothecation or
pledge agreement or other agreement to guaranty, pledge assets or otherwise
ensure payment of the Subordinated Obligations issued or made by and/or binding
upon any of the Obligors or any of their properties and “Subordinated
Guaranties” means all such agreements, collectively. References herein to the
Subordinated Guaranties shall be deemed to mean and include any and all other
guaranties or similar documentation executed and/or delivered in connection with
any refinancings or reconstitutions of the Subordinated Loan Documents.
 
“Subordinated Lender”: has the meaning set forth in the preamble to this
Agreement.
 
“Subordinated Loan”: the loans made by the Subordinated Lender to the Company
from time to time pursuant to the Subordinated Loan Documents.
 
“Subordinated Loan Documents”: collectively, the Subordinated Credit Agreement,
the Subordinated Note, the Subordinated Security Documents, the Subordinated
Guaranties and any other documents or instruments executed or binding upon the
Obligors or their properties that from time to time evidence the Subordinated
Obligations or secure or support payment or performance thereof, in each case,
as amended, restated or otherwise modified in accordance with the terms hereof.
References herein to the Subordinated Loan Documents shall be deemed to mean and
include any and all documentation executed and/or delivered in connection with
any refinancings or reconstitutions of the Subordinated Loan Documents.
 
“Subordinated Note”: that certain Secured Promissory Note dated May 30, 2008
executed by the Company in favor of the Subordinated Lender in the original
principal amount of $3,000,000, and any other promissory note from time to time
made by any Obligor in favor of the Subordinated Lender evidencing the
Subordinated Obligations, in each case, as the same may be amended, restated or
otherwise modified in accordance with the terms hereof. Reference herein to
Subordinated Note shall be deemed to mean and include any and all similar
documentation executed and/or delivered in connection with any refinancings or
reconstitutions of the Subordinated Note.
 
“Subordinated Obligations”: all obligations and liabilities of whatever kind or
nature owing by any of the Obligors and/or their Subsidiaries to the
Subordinated Lender under or pursuant to any of the Subordinated Loan Documents
(including, without limitation, interest accruing at the then applicable rate
provided in the Subordinated Credit Agreement after the maturity of the
Subordinated Loans and interest accruing at the then applicable rate provided in
the Subordinated Note after the filing of any petition in bankruptcy, or the
commencement of any Insolvency Proceeding relating to any Obligor or any
Subsidiary thereof, whether or not a claim for Postpetition Interest is allowed
in such proceeding), whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Subordinated Note, this Agreement, or any other
Subordinated Loan Document, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Subordinated Lender that are required to be paid by any Obligor pursuant
to the terms of the Subordinated Note, this Agreement or any other Subordinated
Loan Document).
 
 
4

--------------------------------------------------------------------------------

 
 
“Subordinated Security Documents”: collectively, (a) the Subordinated Credit
Agreement and (b) any other documents executed by any Obligor or any Subsidiary
thereof with the prior written consent of the Senior Agent that from time to
time secure payment or performance of the Subordinated Obligations, in each
case, as the same may be amended, restated or otherwise modified in accordance
with the terms hereof. References herein to the Subordinated Security Documents
shall be deemed to mean and include any and all such similar documentation
executed and/or delivered in connection with any refinancings or reconstitutions
of the Subordinated Loan Documents.
 
2. Subordination.
 
(a) Except as otherwise expressly permitted pursuant to Section 3(a) hereof,
each Obligor and the Subordinated Lender hereby agrees, for itself and each
future holder of the Subordinated Obligations, that (i) other than with respect
to the accrual and capitalization of interest on the Subordinated Obligations,
and (y) the funding by the Subordinated Lender of any Loans permitted pursuant
to the terms of the Subordinated Credit Agreements as in effect in the date
hereof, no Obligor shall request or accept and the Subordinated Lender shall not
make or extend, any additional loans, advances, letters of credit, bankers
acceptance or any other extension of credit to or for the benefit of any Obligor
at any time from and after the date of this Agreement, and (ii) all Subordinated
Obligations are expressly “subordinate and junior in right of payment” (as that
phrase is defined in Section 2(b) hereof) to all Senior Obligations. This
Agreement shall be deemed to constitute a “subordination agreement” under and
within the meaning of Section 510 of the Bankruptcy Code.
 
(b) “Subordinate and Junior in Right of Payment” means that (i) no part of the
Subordinated Obligations shall have any claim to the assets of any Obligor or
any of its Subsidiaries (including, without limitation, assets purchased with
the proceeds of the Subordinated Loan) on a parity with or prior to the claim of
the Senior Obligations regardless of how any such claim arises, whether by
grant, statute, operation of law, subrogation or otherwise, and (ii) unless and
until the Senior Termination Date shall have occurred, without the express prior
written consent of the Senior Agent: (A) no Subordinated Lender will take,
demand or receive from any Obligor or any Subsidiary of any Obligor, and no
Obligor shall or shall permit any of its Subsidiaries to, make, give or permit,
directly or indirectly, by set-off, redemption, purchase or in any other manner,
any payment of (of whatever kind or nature, whether in cash, property,
securities or otherwise) or give any security for (except such security as
granted under the Subordinated Credit Agreement as of the date hereof) the whole
or any part of the Subordinated Obligations, including, without limitation, any
letter of credit or similar credit support facility to support payment of the
Subordinated Obligations; (B) no Subordinated Lender will accelerate for any
reason the scheduled maturities of any amount owing under the Subordinated
Obligations; it being agreed however that the Subordinated Lender may accelerate
the Subordinate Obligations if and to the extent the Senior Creditors shall have
accelerated the Senior Obligations; or (C) exercise any rights with respect to
the Collateral securing the Subordinated Obligations or any other assets or
properties of any Obligor, commence or prosecute any enforcement of any rights
or remedies under the Subordinated Loan Documents, including the rights of
set-off or recoupment, or exercise any rights or remedies of a secured creditor
under the Uniform Commercial Code of any applicable jurisdiction or the
Bankruptcy Code.
 
(c) The expressions “prior payment in full,” “payment in full,” “paid in full”
and any other similar terms or phrases when used in this Agreement with respect
to the Senior Obligations shall mean the termination of all commitments of the
Senior Creditors to extend credit to the Obligors thereunder and the payment in
full, in immediately available funds, of all of the Senior Obligations.
 
 
5

--------------------------------------------------------------------------------

 
 
3. Permitted Payments.
 
(a)The Subordinated Lender shall not accept from Obligors any payments of
principal, interest, fees on the Subordinated Obligations or any other amount
owed by any Obligor to the Subordinated Lender, but may accrue and capitalize
interest, fees and expenses on the Subordinated Obligations in accordance with
the provisions of the Subordinated Credit Agreement as in effect on the date
hereof, provided that upon the payment in full of all the Senior Obligations,
the Obligors may make regularly scheduled interest payments in cash to the
Subordinated Lender. Other than as expressly set forth immediately above in this
Section 3(a), no payments, proceeds or distributions shall be made by any
Obligor or any Subsidiary thereof or accepted by the Subordinated Lender on the
Subordinated Obligations until after the date that is 181 days after the Senior
Termination Date, and any payment, proceeds or distributions made by an Obligor
or received (including by set-off, recoupment, as the proceeds of any Collateral
or any other manner) by the Subordinated Lender other than as expressly
permitted above shall be deemed the property of the Senior Agent and the other
Senior Creditors, shall be segregated by the Subordinated Lender and be deemed
to have been received by and held by the Subordinated Lender in trust for the
Senior Agent and the other Senior Creditors, and shall be turned over by the
Subordinated Lender as soon as practical to the Senior Agent in the identical
form received (with any necessary endorsements) for distribution to the Senior
Creditors in accordance with the Senior Transaction Documents.
 
(b)No Senior Default shall be deemed to have been waived for purposes of this
Section 3 unless and until the Obligors and the Subordinated Lender shall have
received a written notice of the waiver of such Senior Default from the Senior
Agent.
 
(c)If the Subordinated Lender receives payment pursuant to clause (a) of this
Section 3, such payment shall be deemed to constitute a representation by the
Obligors to the Senior Agent and the other Senior Creditors that each of the
conditions set forth in subclause 3(a) are satisfied and that such payment is
otherwise permitted by such clause (a) and the Senior Transaction Documents.
 
(d)The provisions of Section 3(a) shall not be applicable to the extent that the
provisions of Section 4 are applicable.
 
4. Additional Provisions Concerning Subordination. The Subordinated Lender and
the Obligors further hereby agree that upon the occurrence of any Insolvency
Event:
 
(i) all Senior Obligations shall be paid in full before any payment or
distribution of whatever kind or nature is made by or with the assets of any of
the Obligors with respect to the Subordinated Obligations; and
 
(ii) any payment or distribution of assets of any Obligor, whether in cash,
property or securities, to which the Subordinated Lender would be entitled
except for the provisions hereof, shall be paid or delivered by the Obligors, or
any receiver, trustee in bankruptcy, liquidating trustee, disbursing agent or
other Person making such payment or distribution, directly to the Senior Agent,
for its benefit and the benefit of the Senior Creditors, to the extent necessary
to pay in full all Senior Obligations, before any payment or distribution of any
kind or nature shall be made to the Subordinated Lender.
 
 
6

--------------------------------------------------------------------------------

 
 
5. Rights in Collateral.
 
(a) Notwithstanding anything to the contrary contained in the Securities
Purchase Agreement, any Senior Security Document, any other Senior Transaction
Document or the Subordinated Credit Agreement, any Subordinated Security
Document or other Subordinated Loan Document and irrespective of:
 
(i) the time, order or method of attachment or perfection of the security
interests created by any Senior Security Document or any Subordinated Security
Document,


(ii) the time or order of filing or recording of financing statements or other
documents filed or recorded to perfect security interests in any Collateral,


(iii) anything contained in any filing or agreement to which the Senior Agent,
any Senior Creditor or the Subordinated Lender now or hereafter may be a party;


(iv) the avoidance, subordination, invalidity or lapse of any Liens granted by
any of the Obligors or any of their Subsidiaries in favor of the Senior Agent or
any of the Senior Creditors pursuant to the Senior Transaction Documents; or


(v) the rules for determining perfection or priority under the Uniform
Commercial Code or any other law governing the relative priorities of secured
creditors,


any security interest in any Collateral pursuant to any Senior Security
Documents has and shall have priority over any security interest in such
Collateral pursuant to any Subordinated Security Document. Upon the request of
the Senior Agent and at the Company’s expense, the Subordinated Lender agrees to
file amendments to each of its UCC financing statements and any other publicly
filed instruments to expressly acknowledge that the liens evidenced thereby are
junior and subordinate to those securing the Senior Obligations, such amendments
to be in form and substance reasonably satisfactory to the Senior Agent.


(b) The Subordinated Lender acknowledges and agrees that the Senior Obligations
may be increased or reduced and that the terms of the Senior Transaction
Documents may be modified, extended or amended from time to time, and that the
aggregate amount of the Senior Obligations may be replaced or refinanced, in
each event, without the consent of or notice to the Subordinated Lender and
without affecting the provisions hereof.


(c) So long as the Senior Termination Date shall not have occurred, whether or
not any Insolvency Event has occurred,
 
(i) the Subordinated Lender will not (A) exercise or seek to exercise any rights
or exercise any remedies with respect to any Collateral or (B) institute any
action or proceeding with respect to such rights or remedies, including without
limitation, any action of foreclosure or (C) contest, protest or, except as set
forth in Section 12(g) hereof, object to any foreclosure proceeding or action
brought by the Senior Agent or any of the Senior Creditors or any other exercise
by the Senior Agent or any of the Senior Creditors of any rights and remedies
under any Senior Transaction Documents; or


(ii) the Senior Agent and the other Senior Creditors shall each have the
exclusive right to enforce rights and exercise remedies with respect to the
Senior Obligations and neither the Senior Agent nor the other Senior Creditors
shall be required to marshal any Collateral.
 
 
7

--------------------------------------------------------------------------------

 


(d) In exercising rights and remedies with respect to the Collateral, the Senior
Agent and the other Senior Creditors may enforce the provisions of the Senior
Security Documents and exercise remedies thereunder and under any other Senior
Transaction Documents, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include, without limitation, the rights to sell or otherwise
dispose of Collateral, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction.
 
(e) From and after the Senior Termination Date, the Subordinated Lender shall
have the right to enforce the provisions of the Subordinated Security Documents
and exercise remedies thereunder.
 
(f) Any money, property or securities realized upon the sale, disposition or
other realization by the Senior Agent and/or the other Senior Creditors upon all
or any part of the Collateral, shall be applied by the Senior Agent and the
other Senior Creditors to the Senior Obligations in such order as the Senior
Agent and the other Senior Creditors deem appropriate in their sole discretion
(subject to any limitations thereon in the Senior Transaction Documents).
 
(g) Whether or not any Insolvency Proceeding has been commenced by or against
any Obligor, any Collateral or proceeds thereof received in connection with any
exercise of any rights and remedies with respect to the Collateral shall (at
such time as such Collateral or proceeds has been monetized) be applied: (i)
first, to the payment of costs and expenses of the Senior Agent in connection
with such exercise of rights and remedies, (ii) second, to the payment or
collateralization of the Senior Obligations in accordance with the Senior
Transaction Documents, (iii) third, to the payment of costs and expenses of the
Subordinated Lender in connection with such exercise of rights and remedies (to
the extent Subordinated Lender’s exercise of rights and remedies is permitted
under this Agreement), and (iv) fourth, to the payment of the Subordinated
Obligations in accordance with the Subordinated Loan Documents.
 
(h) The Senior Agent's rights with respect to the Collateral include the right
to release any or all of the Collateral from the Lien of any Senior Security
Document or Subordinated Security Document in connection with the sale of such
Collateral, notwithstanding that the net proceeds of any such sale may not be
used to permanently prepay any Senior Obligations or Subordinated Obligations.
In the event Senior Agent releases any of its Liens on all or any part of the
Collateral as permitted under this Section 5(h), Senior Agent agrees to use
commercially reasonable efforts to notify Subordinated Lender in writing at
least 5 days in advance thereof with such notice describing in reasonable
details the portion of the Collateral to be released. If the Senior Agent shall
determine, in connection with any sale of Collateral, that the release of the
Lien of any Subordinated Security Document on such Collateral in connection with
such sale is necessary or advisable, the Subordinated Lender shall execute such
release documents and instruments and shall take such further actions as the
Senior Agent shall reasonably request. The Subordinated Lender hereby
irrevocably constitutes and appoints the Senior Agent and any officer of the
Senior Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Subordinated Lender and in the name of the Subordinated Lender or
in the Senior Agent's own names, from time to time in the Senior Agent's
discretion, for the purpose of carrying out the terms of this Agreement if and
to the extent the Subordinated Lender fails to take any such action promptly
after the Senior Agent's demand therefor, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of this Agreement, including, without
limitation, executing and/or filing any financing statements, endorsements,
assignments or other instruments of transfer or release. The Subordinated Lender
hereby ratifies all that said attorneys shall lawfully do or cause to be done
pursuant to the power of attorney granted in this paragraph. Notwithstanding the
foregoing, in the event the Senior Agent releases its Liens on behalf of itself
and the other Senior Creditors on the Collateral in connection with the payment
in full of the Senior Obligations, Subordinated Lender shall not be obligated to
release its liens (nor be deemed to release its Liens hereunder) or any
Collateral remaining after giving effect to payment in full of the Senior
Obligations.
 
 
8

--------------------------------------------------------------------------------

 
 
6. Consent of the Subordinated Lender.
 
(a) The Subordinated Lender hereby consents and agrees that, without the
necessity of any reservation of rights against the Subordinated Lender, and
without notice to or further assent by the Subordinated Lender:
 
(i) any demand for payment of any Senior Obligations made by the Senior Agent or
any other Senior Creditor may be rescinded in whole or in part by the Senior
Agent or such Senior Creditor, and any Senior Obligation may be continued, and
the Senior Obligations, or the liability of the Obligors or any other party upon
or for any part thereof, or any collateral security or guarantee therefor or
right of offset with respect thereto, or any obligation or liability of Obligor
or any other party under any of the Senior Transaction Documents, may, from time
to time, in whole or in part, be renewed, extended, modified, accelerated,
compromised, waived, surrendered, or released by the Senior Agent or the other
Senior Creditors; and
 
(ii) any of the Senior Transaction Documents may be amended, modified,
supplemented or terminated, in whole or in part, as the Senior Agent and/or the
other Senior Creditors may deem advisable from time to time, and any collateral
security at any time held by the Senior Agent for the payment of any of the
Senior Obligations may be sold, exchanged, waived, surrendered or released,
 
in each case all without notice to or further assent by the Subordinated Lender,
which will remain bound under this Agreement, and all without impairing,
abridging, releasing or affecting the subordination provided for herein.
 
(b) The Subordinated Lender hereby waives any and all notice of the creation,
renewal, extension or accrual of any of the Senior Obligations, notice of or
proof of reliance by the Senior Agent or the other Senior Creditors upon this
Agreement, notice of any adverse change in the financial condition of any
Obligor or of any other fact that might increase the Subordinated Lender’s risk
hereunder, notice of presentment for payment, demand, protest, and notice
thereof as to any instrument among the Senior Transaction Documents, notice of
any Event of Default under the Senior Transaction Documents, and all other
notices and demands to which the Subordinated Lender might otherwise be
entitled. The Senior Obligations, and any of them, shall be deemed conclusively
to have been created, contracted or incurred in reliance upon this Agreement,
and all dealings among the Obligors (or any of them), the Senior Agent and the
other Senior Creditors shall be deemed to have been consummated in reliance upon
this Agreement. The Subordinated Lender acknowledges and agrees that the Senior
Agent and the Senior Creditors have relied upon the subordination provided for
herein in consenting to the transactions contemplated under the Subordinate Loan
Documents. The Subordinated Lender waives notice of or proof of reliance on this
Agreement and protest, demand for payment and notice of default.
 
(c) The Subordinated Lender hereby waives any right that the Subordinated Lender
may have whether such right arises under the Uniform Commercial Code of any
applicable jurisdiction or other applicable law, to receive notice of the Senior
Agent’s or other Senior Creditors’ intended disposition of any Collateral or the
Senior Agent’s or other Senior Creditors’ proposed retention of any Collateral
in satisfaction of the Senior Obligations (or any portion thereof). The
Subordinated Lender further agrees that in the event any Obligor or any its
Subsidiaries consents or fails to object to a proposed retention of any
Collateral by the Senior Agent or the other Senior Creditors in satisfaction of
the Senior Obligations (or a portion thereof), the Subordinated Lender hereby
consents to such proposed retention regardless of whether the Subordinated
Lender is provided with notice of such proposed retention.
 
 
9

--------------------------------------------------------------------------------

 
 
7. Negative Covenants of the Subordinated Lender. Until such time as the Senior
Termination Date shall have occurred, the Subordinated Lender shall not, without
the prior written consent of the Senior Agent:
 
(a) sell, assign, or otherwise transfer, in whole or in part, the Subordinated
Obligations or any interest therein to any other Person (a ”Transferee”) or
create, incur or suffer to exist any security interest, lien, charge or other
encumbrance whatsoever upon the Subordinated Obligations in favor of any
Transferee unless (i) such assignment or transfer is to a Transferee which is a
fund or account managed by or under common management with the Subordinated
Lender and the Transferee of which shall be bound by all terms and provisions
hereof (and any transfer to any such Transferee in violation of this provision
shall be deemed void and of no force or effect) or (ii) such assignment or
transfer is to any other Transferee and (A) such action is made expressly
subject to this Agreement and (B) such Transferee expressly acknowledges to the
Senior Agent, by a writing in form and substance satisfactory to the Senior
Agent, the subordination provided for herein and agrees to be bound by all of
the terms hereof;
 
(b) permit any of the Subordinated Loan Documents to be amended, modified or
otherwise supplemented;
 
(c)commence, or join with any creditors other than the Senior Agent and the
other Senior Creditors, collectively, in commencing any Insolvency Proceeding or
seeking to have a trustee, receiver, liquidator or similar official appointed
for any Obligor, or take or attempt to take any action to take possession,
foreclose upon, liquidate or otherwise proceed against any Collateral, exercise
any right, remedy or power with respect to, or otherwise take any action to
enforce their interest in or realize upon the Collateral;
 
(d) assert, collect, take any action or institute any proceeding to collect, or
enforce all or any part of the Subordinated Obligations or any claims in respect
thereof, except as specifically provided for herein;
 
(e) take or cause to be taken any action, the purpose or effect of which is to
make any Lien in respect of any Subordinated Obligations pari passu with or
senior to the Liens under the Senior Transaction Documents;
 
(f) except as permitted pursuant to Section 12(g) of this Agreement, oppose,
object to, interfere with, hinder or delay, in any manner, whether by judicial
proceedings (including, without limitation, any Insolvency Proceeding) or
otherwise, any foreclosure, sale, lease, exchange, transfer or other disposition
of the Collateral by the Senior Agent or the other Senior Creditors or the
taking or enforcing of any other action, rights or proceeding by the Senior
Agent or the other Senior Creditors in respect of the Collateral or the Senior
Obligations; or
 
(g) initiate or prosecute or join with any other Person to initiate or prosecute
any claim, action, objection or other proceeding (w) challenging the
enforceability of the Senior Agent’s or any Senior Creditor’s claim in any
Insolvency Proceeding, (x) challenging the enforceability of any liens or
security interests in assets securing the Senior Obligations, (y) asserting any
claims which Obligors may hold with respect to the Senior Agent or any other
Senior Creditor, or (z) except as permitted pursuant to Section 12(g) of this
Agreement, objecting to any sale or other disposition of Obligors’ assets
consented to by the Senior Agent and/or the other Senior Creditors in any
Insolvency Proceeding.
 
 
10

--------------------------------------------------------------------------------

 
 
8. Senior Obligations Unconditional. All rights and interests of the Senior
Agent and the other Senior Creditors hereunder, and all agreements and
obligations of the Subordinated Lender and Obligors hereunder, shall remain in
full force and effect irrespective of:
 
(a) any lack of validity or enforceability of any Senior Security Documents or
any other Senior Transaction Documents;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of the terms of the
Securities Purchase Agreement, the Senior Notes, or any other Senior Security
Document;
 
(c) any exchange, release or non-perfection of any security interest in any
Collateral, or any release, amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or any guarantee thereof; or
 
(d) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, Obligor in respect of the Senior Obligations, or of
either the Subordinated Lender or any Obligor in respect of this Agreement.
 
9. Representations and Warranties. The Subordinated Lender represents and
warrants to the Senior Agent and the other Senior Creditors that on the date
hereof:
 
(a) (i) the Subordinated Loan Documents, including the Subordinated Credit
Agreement and the Subordinated Note, have been issued to it for good and
valuable consideration, (ii) the Subordinated Obligations are owned by the
Subordinated Lender free and clear of any security interests, liens, charges or
encumbrances whatsoever arising from, through or under the Subordinated Lender,
(iii) the Subordinated Obligations are payable solely and exclusively to the
Subordinated Lender and to no other Person and are payable without deduction for
any defense, offset or counterclaim, and (iv) the Subordinated Note and the
Subordinated Credit Agreement constitute the only evidence of the Subordinated
Obligations;
 
(b) the Subordinated Lender has the corporate power and authority and the legal
right to execute and deliver and to perform its obligations under this Agreement
and has taken all necessary corporate action to authorize its execution,
delivery and performance of this Agreement;
 
(c) this Agreement constitutes a legal, valid and binding obligation of the
Subordinated Lender enforceable against the Subordinated Lender in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, moratorium or other similar laws affecting
creditors’ rights generally or by general principles of equity (whether
determined in a case in equity or at law);
 
 
11

--------------------------------------------------------------------------------

 
 
(d) the execution, delivery and performance of this Agreement will not violate
any provision of any law, rule, regulation, writ, order, judgment or decree
binding upon the Subordinated Lender or any term of any indenture, loan
agreement, security agreement or other material contract (including, without
limitation, this Agreement or the Transaction Documents) to which the
Subordinated Lender is a party or by which it is bound and will not result in
the creation or imposition of any Lien on any of the properties or revenues of
the Subordinated Lender pursuant to any requirement of law affecting or any
contractual obligation of the Subordinated Lender, except the interests of the
Senior Agent under this Agreement; and
 
(e) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or governmental authority and no consent of any other Person
(including, without limitation, any stockholder or creditor of the Subordinated
Lender), is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement.
 
10. No Representation by the Senior Agent or the other Senior Creditors. (a)
Except as set forth in clause (b) below, none of the Senior Agent or any other
Senior Creditor has made or otherwise makes to the Subordinated Lender, any
representations or warranties, express, or implied, nor do the Senior Agent or
any Senior Creditor assume any liability to the Subordinated Lender with respect
to: (i) the financial or other condition of Obligors or any other obligor under
any instruments of guarantee with respect to the Senior Obligations, (ii) the
enforceability, validity, value or collectibility of the Senior Obligations or
the Subordinated Obligations, any collateral therefor, or any guarantee or
security which may have been granted in connection with any of the Senior
Obligations or the Subordinated Obligations or (iii) Obligors’ title or right to
transfer any collateral or security.
 
(b) Senior Agent represents and warrants that, to its knowledge, no Event of
Default (i) is currently outstanding under the Senior Transaction Documents and
(ii) has occurred under the Senior Transaction Documents that has not, on or
prior to the date hereof, been waived by the Senior Lenders.
 
11. Waiver of Claims. To the maximum extent permitted by law, the Subordinated
Lender waives any claim it might have against the Senior Agent or any other
Senior Creditor with respect to, or arising out of, any action or failure to act
or any error of judgment, negligence, or mistake or oversight whatsoever on the
part of the Senior Agent or any other Senior Creditor, or their respective
directors, officers, employees or agents with respect to any exercise of rights
or remedies under the Senior Transaction Documents or any transaction relating
to the Collateral. Neither of the Senior Agent, any other Senior Creditor nor
any of their respective directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Obligor or the Subordinated Lender or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.
 
12. Provisions Applicable After Bankruptcy. No Turnover.
 
(a) The provisions of this Agreement shall continue in full force and effect
notwithstanding the occurrence of any Insolvency Event. All references in this
Agreement to the Obligors shall be deemed to include such Obligor as a
debtor-in-possession and any receiver or trustee for such Obligor in any
Insolvency Proceeding.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) The Subordinated Lender agrees not to support or vote in favor of any plan
of reorganization (and shall be deemed to have voted to reject any plan of
reorganization) unless such plan (i) pays off, in cash in full, all Senior
Obligations, (ii) is accepted by the class of Senior Creditors voting thereon
and is supported by the Senior Agent or (iii) incorporates this Agreement by
reference and continues the rights and priorities set forth herein with respect
to the Senior Obligations and the Subordinated Obligations and the Collateral in
a manner which is not adverse to the Senior Agent and the other Senior Creditors
subsequent to the date of any such plan of reorganization.
 
(c) Until the Senior Termination Date shall have occurred, the Subordinated
Lender hereby agrees that it shall not file any pleadings or motions, take any
position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case, in respect of any of the Collateral, including,
without limitation, with respect to the determination of any Liens or claims
held by the Senior Agent and the other Senior Creditors (including the validity
and enforceability thereof) or the value of any claims of such parties under
Section 506(a) of the Bankruptcy Code or otherwise; provided that the
Subordinated Lender may file a proof of claim in any Insolvency Proceeding
subject to the limitations of this Agreement with respect thereto.
 
(d) If any Obligor or any Subsidiary thereof becomes the subject of an
Insolvency Proceeding, and if the Senior Agent or any of the other Senior
Creditors desire to consent to the use of cash collateral under the Bankruptcy
Code or to provide financing to any Obligor under the Bankruptcy Code (“DIP
Financing”), then the Subordinated Lender agrees that it (w) will be deemed to
have consented to, will raise no objection to, nor support any other Person
objecting to, the use of such cash collateral or to such DIP Financing, (x) will
not request or accept adequate protection or any other relief in connection with
the use of such cash collateral or such DIP Financing; provided that if all of
the Senior Creditors shall have been provided adequate protection, then the
Subordinated Lender may also request and accept adequate protection to the
extent such protections do not entitle the Subordinated Lender priority to any
assets or payments senior to, or pari passu with, the Senior Obligations or
otherwise contravening the terms of this Agreement, (y) will subordinate (and
will be deemed hereunder to have subordinated) the Liens under the Subordinated
Loan Documents (1) to such DIP Financing on the same terms as such Liens are
subordinated to the Liens relating to the Senior Transaction Documents (and such
subordination will not alter in any manner the terms of this Agreement) and (2)
to any adequate protections provided to the Senior Agent and the other Senior
Creditors, and (z) agrees that notice received five days prior to the entry of
an order approving such usage of cash collateral or approving such financing
shall be adequate notice.
 
(e) The Subordinated Lender agrees that it will not (x) seek relief from the
automatic stay or from any other stay in any Insolvency Proceeding or take any
action in derogation thereof, in each case in respect of any Collateral without
the consent of the Senior Agent or (y) seek or offer to provide financing to any
Obligor under any DIP Financing unless consented to by the Senior Agent.
 
(f) The Subordinated Lender agrees that it shall not object, contest or support
any other Person objecting to or contesting (i) any request by the Senior Agent
or the other Senior Creditors for adequate protection or (ii) any objection by
the Senior Agent or the other Senior Creditors to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection or (iii) the
payment of interest, fees, expenses or other amounts to the Senior Agent or the
other Senior Creditors under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise.
 
(g) Except as set forth in the following proviso, the Subordinated Lender shall
not oppose any sale or disposition of any assets of any Obligor that is
supported by the Senior Agent and, to the extent not objected to in accordance
with the following proviso, the Subordinated Lender shall be deemed to have
consented to any such sale or disposition pursuant to Section 363 of the
Bankruptcy Code and to have its Lien released in such asset; provided that
notwithstanding the foregoing, the Subordinated Lender shall retain such rights
to object to any such sale or disposition as any unsecured creditor would
possess.
 
 
13

--------------------------------------------------------------------------------

 
 
(h) Nothing contained herein shall prohibit or any way limit any of the Senior
Agent or the other Senior Creditors from objecting in any Insolvency Proceeding
or otherwise to any action taken by the Subordinated Lender, including the
seeking by the Subordinated Lender or adequate protection or the asserting the
Subordinated Lender of its rights and remedies under the Subordinated Loan
Documents or otherwise.
 
(i) In the event that Subordinated Lender shall not have filed a claim permitted
hereunder in any Insolvency Proceeding with respect to any Obligor at least 60
days prior to the expiration of the time to file such claims, then Senior Agent
, on behalf of Subordinated Lender, shall be authorized to file a claim with
respect to the Subordinated Debt.
 
(j) Notwithstanding anything herein to the contrary, in the event that any part
of a claim of the Subordinated Lender is deemed to be unsecured, the
Subordinated Lender shall retain such rights as any unsecured creditor would
possess.
 
13. Invalidated Payments. To the extent that the Senior Agent or any other
Senior Creditor receives payments on, or proceeds of Collateral for, the Senior
Obligations which are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to any Obligor or any
Subsidiary thereof, a trustee, receiver or any other party under any bankruptcy
law, state or federal law, common law, or equitable cause, then to the extent of
such payment or proceeds received, the Senior Obligations, or part thereof,
intended to be satisfied shall be revived and continue in full force and effect
as if such payments or proceeds had not been received by the Senior Agent or
such other Senior Creditor.
 
14. Further Assurances. The Subordinated Lender and Obligors may, and at any
time from time to time upon the written request of the Senior Agent shall, in
each case, at their own expense, promptly and duly execute and deliver such
further instruments and documents and take such further actions as the Senior
Agent may reasonably request for the purposes of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted.
 
15. Turnover. Whether or not any Insolvency Proceeding has been commenced by or
against any Obligor, any Collateral or proceeds thereof received by
the Subordinated Lender (a) in connection with the exercise of any rights and
remedies with respect to the Collateral or otherwise, or (b) as a result of the
Subordinated Lender’s collusion with any Obligor in violating the rights of the
Senior Agent or any other Senior Creditor (within the meaning of Section 9-332
of the Uniform Commercial Code of any applicable jurisdiction), shall be
segregated and held in trust and forthwith paid over to the Senior Agent in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Senior Agent is hereby
authorized to make any such endorsements as agent for the Subordinated Lender.
This authorization is coupled with an interest and is irrevocable until
the Senior Termination Date.
 
16. Provisions Define Relative Rights. This Agreement is intended solely for the
purpose of defining the relative rights of the Senior Agent and the other Senior
Creditors, collectively, on the one hand, and the Subordinated Lender, on the
other hand, and no other Person shall have any right, benefit or other interest
under this Agreement.
 
17. Legend. The Subordinated Lender and each Obligor will cause each of the
Subordinated Note and each Subordinated Loan Document to bear upon its face a
legend referring to this Agreement and indicating that such documents are
subordinated as provided herein.
 
18. Specific Performance. The Senior Agent is hereby authorized to demand
specific performance of this Agreement at any time when the Subordinated Lender
shall have failed to comply with any of the provisions of this Agreement
applicable to the Subordinated Lender whether or not the Obligors shall have
complied with any of the provisions hereof applicable to the Obligors, and the
Subordinated Lender hereby irrevocably waives any defense based on the adequacy
of a remedy at law which might be asserted as a bar to such remedy of specific
performance.
 
19. Powers Coupled With An Interest. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Senior Termination Date shall have occurred.
 
 
14

--------------------------------------------------------------------------------

 
 
20. Notices; Appointment as Agent. All notices, requests and demands to or upon
the Senior Agent, the other Senior Creditors, the Obligors or the Subordinated
Lender to be effective shall be in writing (or by telex, fax or similar
electronic transfer confirmed in writing) and shall be deemed to have been duly
given or made (a) when delivered by hand or (b) if given by mail, when deposited
in the mails by certified mail, return receipt requested, or (c) if by telex,
fax or similar electronic transfer, when sent and receipt has been confirmed,
addressed as follows:
 
If to the Senior Agent or to any other Senior Creditor:
 
c/o Sandell Asset Management
40 West 57th St
26th Floor
New York, NY 10019
Telephone: 212-603-5700
Facsimile: 212-603-5710
Attention: Cem Hacioglu/Matthew Pliskin
 
If to any Obligor:
 
RxElite, Inc.
1404 North Main
Suite 200
Meridian, Idaho 83642
Telephone: 208-288-5550
Facsimile: 208-288-1191
Attention: Jonathan Houssian
 
With a copy to:
 
Haynes and Boone, LLP
153 East 53rd Street, Suite 4900
New York, NY 10022
Telephone: 212-659-7300
Facsimile: 212-918-8989
Attention: Harvey J. Kesner, Esq
 
If to the Subordinated Lender:
 
NPIL Pharma Inc.
379 Thornall Street, 1st Floor
Alfeiri Building
Edison, NJ 08837
Attention: R Ananthanarayanan, President
Telephone: 732-549-9451
Telecopier: 732 388 4013
 
with copies to:
 
Waller Lansden Dortch & Davis
511 Union Street, Suite 2700
Nashville, TN 37212
Attention: Robert L. Harris, Esq.: Jessica Green Gichner
Telephone: 615-850-8467, 615-850-8675
Telecopier: 615-244-6804
 

The Senior Agent, the Obligors and the Subordinated Lender may change their
respective addresses and transmission numbers for notices by notice in the
manner provided in this Section.
 
 
15

--------------------------------------------------------------------------------

 
 
Each Senior Creditor hereby appoints the Senior Agent, as its agent and
representative hereunder to take such actions, receive and give all notices and
grant all acquittance in accordance with the terms of this Agreement. 
 
21. Counterparts. This Agreement may be executed by one or more of the parties
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
counterparts of this Agreement signed by all the parties shall be lodged with
the Senior Agent. Execution and delivery may be effected by the transmission of
facsimile signatures pages. The parties shall thereafter exchange original
signature pages.
 
22. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
23. Integration. This Agreement represents the agreement of the Senior Agent and
the Subordinated Lender with respect to the subject matter hereof and there are
no promises or representations by the Senior Agent or by the Subordinated Lender
relative to the subject matter hereof not reflected herein.
 
24. Amendments in Writing; No Waiver: Cumulative Remedies.
 
(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Senior Agent and the Subordinated Lender; provided that if any such
amendment or supplement hereto modifies the obligations of any of the Obligors
hereunder or under the Senior Transaction Documents or the Subordinated Loan
Documents in any material adverse respect, the consent of such Obligor being so
impacted shall also be required, otherwise the consent of the Obligors is not
required.
 
(b) No failure to exercise, nor any delay in exercising, on the part of the
Senior Agent or any other Senior Creditor, of any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
 
25. Section Headings. The section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
26. Successors and Assigns. This Agreement shall be binding upon the successors,
heirs, administrators, executors and assigns of each of the Obligors and the
Subordinated Lender and shall inure to the benefit of each of the Senior Agent,
the other Senior Creditors and their respective successors and assigns.
 
 
16

--------------------------------------------------------------------------------

 
 
27. GOVERNING LAW: CONSENT TO JURISDICTION AND VENUE. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN ANY OF THE SENIOR TRANSACTION DOCUMENTS, IN ALL RESPECTS,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. EACH OF OBLIGORS, SUBORDINATED LENDER, SENIOR
CREDITORS AND SENIOR AGENT HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK OR NEW YORK, NEW YORK SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES AMONG
OBLIGORS, SUBORDINATED LENDER, SENIOR CREDITORS AND SENIOR AGENT (OR ANY OF
THEM) PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING
TO THIS AGREEMENT, PROVIDED, THAT THE PARTIES HERETO ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
SUCH LOCATIONS AND, PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE SENIOR AGENT FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE SENIOR OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE SENIOR AGENT. THE OBLIGORS AND SUBORDINATED LENDER
EACH EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE OBLIGORS AND SUBORDINATED
LENDER EACH HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. OBLIGORS AND
SUBORDINATED LENDER EACH HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINTS AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO IT AT THE ADDRESS SET FORTH IN THE CREDIT
AGREEMENT OR BENEATH ITS SIGNATURE LINE BELOW, AS THE CASE MAY BE, AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH OBLIGOR’S OR
SUBORDINATED LENDER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
28. MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE PARTIES ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE SENIOR TRANSACTION
DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 

 
SUBORDINATED LENDER:
 
NPIL PHARMA INC.
 


By:________________________
Title:

 
 
 

--------------------------------------------------------------------------------

 
 

 
SENIOR AGENT:
 
CASTLERIGG MASTER INVESTMENTS LTD.,
AS THE SENIOR AGENT


 
By:________________________
Title:

 
 
 

--------------------------------------------------------------------------------

 
 

 
OBLIGORS:
 
RXELITE, INC.


 
By:________________________
Title:
     
RXELITE HOLDINGS INC.
 
 
By:  ________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 

OBLIGORS’ ACKNOWLEDGEMENT AND CONSENT
 
Each of the undersigned hereby consents to the foregoing Intercreditor and
Subordination Agreement dated as of May 30, 2008 (the “Intercreditor Agreement”)
to which this Acknowledgement and Consent (this “Acknowledgement”) is attached.
By executing this Acknowledgement, each of the undersigned hereby acknowledges
the provisions of the Intercreditor Agreement as they relate to the relative
rights of the Senior Agent, the other Senior Creditors and the Subordinated
Lender as between such creditors (collectively, the “Creditors”). The
undersigned each further agrees that, except as expressly otherwise provided in
the Intercreditor Agreement, the terms of the Intercreditor Agreement shall not
give the undersigned any, nor modify any, substantive rights vis-à-vis any
Creditor, or any obligations or liabilities owing to such parties, under any
instrument, document, agreement or arrangement. If any Creditor shall enforce
its rights or remedies in violation of the terms of the Intercreditor Agreement,
each Obligor agrees that it shall not use such violation as a defense to any
future enforcement by any Creditor under the Intercreditor Agreement, or the
enforcement by any such Creditor of any other instrument, document or agreement
under which such Obligor is bound or assert such violation as a counterclaim or
basis for set-off or recoupment against any such Creditor. and agrees to abide
thereby and to keep, observe and perform the several matters and things therein
intended to be kept, observed and performed by it, and specifically agrees not
to make any payments contrary to the terms of said Agreement.
 
A breach of any of the terms and conditions of this consent by any Obligor or
any Subsidiary thereof shall constitute an "Event of Default" under the Senior
Transaction Documents.
 

 
RXELITE, INC.
 


 
By:________________________
Title:
     
RXELITE HOLDINGS INC.
 
 
By:  ________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 
 